 Case 1:20-cr-00080-RJS-JCB Document 6 Filed 09/18/20 PageID.12 Page 1 of 2




JOHN W. HUBER, United States Attorney (#7226)
BRANDON B. MILES, Assistant United States Attorney (#9777)
JENNIFER E. GULLY, Assistant United States Attorney (#15453)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682


                     IN THE UNITED STATES DISTRICT COURT

                      DISTRICT OF UTAH, CENTRAL DIVISION



UNITED STATES OF AMERICA,                         Case No. 1:20-cr-80

                     Plaintiff,                   MOTION FOR WRIT OF HABEAS
                                                  CORPUS AD PROSEQUENDUM
vs.

BREANNE JANETTE WELLS,
                                                  Judge Cecilia M. Romero
                     Defendant.                   United States Magistrate Judge


       The United States Attorney for the District of Utah respectfully shows this

Honorable Court that the above named defendant, BREANNE JANETTE WELLS, now

being confined in the Weber County Jail, under the authority of the State of Utah, is to

appear in United States District Court for the District of Utah before the Honorable

Cecilia M. Romero, on Tuesday, September 22, 2020, at 10:30 a.m., on three counts of

violating Title 21 U.S.C. § 841(a)(1) by possessing, with intent to distribute,


                                            −1−
 Case 1:20-cr-00080-RJS-JCB Document 6 Filed 09/18/20 PageID.13 Page 2 of 2




methamphetamine, heroin, and cocaine, and it is necessary that the defendant be present

in person on said date, during proceedings, appearances, and final disposition of the case;

       NOW, THEREFORE, your petitioner respectfully prays that this Honorable Court

do forthwith order a Writ of Habeas Corpus Ad Prosequendum to issue from this Court to

the United States Marshal, for the District of Utah, requiring that a Marshal to serve said

Writ on the Warden, or Superintendent, or custodian of any place or institution where the

said defendant is confined, and requiring said Marshal or agent to produce said defendant

before the Court on the above stated date for proceedings and appearances upon the

charge aforesaid, and to hold the defendant at all times in his custody as an agent of the

United States of America until final disposition of the case, thereafter to return the

defendant to the institution wherein now confined.

       DATED this 18th day of September 2020.


                                                   JOHN W. HUBER
                                                   United States Attorney


                                                   /s/ Jennifer E. Gully___________
                                                   JENNIFER E. GULLY
                                                   Assistant United States Attorney




                                             −2−
